DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19, 20 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The phrase “the rotating step” in claim 19 lacks antecedent basis rendering the claim indefinite. For purposes of applying prior art, it will be interpreted to correspond to the actuating step of claim 17.
The step of “rotating the fastener” in claim 20 lacks antecedent basis rendering the claim indefinite. For purposes of applying prior art, it will be interpreted to correspond to the actuating step of claim 17.
The phrase “the first recoil lug” in claim 22 lacks antecedent basis rendering the claim indefinite. For purposes of applying prior art, it will be interpreted to correspond to “the recoil lug” introduced in claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,883,794 B2 to Jen et al. (“Jen-794”).
Regarding claims 17, 19 and 20, Jen-794 discloses a method for securing an accessory 110A to a firearm 400 (see Figs. 10-12 reproduced below), the method comprising: 
inserting a fastener head 360 of a fastener (comprising 350 and 360) into an entry opening (annotated) positioned between first and second opposite ends of a slot 403 formed in a wall of the firearm (formed in the wall of handguard 400), wherein the fastener (350 + 360) is connected to the accessory 110A, the slot 403 has a first width (annotated), the entry opening (annotated) has a second width that is greater than the first width (see annotated figure), and the fastener head 360 has a major dimension that is larger than the first width and smaller than the second width (see 6:20-30 and Fig. 15); 
sliding the accessory 110A toward the first end or the second end with the fastener (350 + 360) in the slot and the wall between the accessory and fastener head, the end to which the accessory is slid being a selected end (the right end as oriented in the figures) and the other end being an unselected end (see Figs. 11 and 12);
aligning a recoil lug (any one or combination of lugs 110) of the accessory within the slot; and
actuating the fastener (350 + 360) with respect to the accessory 110A to clamp the wall between the fastener head 360 and the accessory 110A while simultaneously securing the recoil lug 110 in the slot (see 5:10-26 and Figs. 11 and 12).
Regarding claim 18, Jen-794 further discloses wherein a longitudinal axis of the fastener (defined by the shank of fastener 350) is centered in the recoil lug (wherein the shank of the leftmost fastener 350, as oriented in Fig. 10, is centered between the recoil lug defined by the first and third projections 110)
claim 19, Jen-794 further discloses wherein the actuating step includes bringing the lug (one of the 2nd or 6th lug, from left to right, as oriented in the figures) into abutment with the selected end (the right end as oriented in the figures).
Regarding claim 20, Jen-794 further discloses wherein the aligning step includes aligning a second recoil lug (one of the 1st or 5th lug, from left to right, as oriented in the figures) with the slot 403, and actuating the fastener includes simultaneously securing the recoil lug (one of the 2nd or 6th lug, from left to right, as oriented in the figures) in the slot 403 in abutment with the selected end (the right end) and securing the second recoil lug (one of the 1st or 5th lug, from left to right, as oriented in the figures) in the slot 403 in abutment with the unselected end (the left end).

    PNG
    media_image1.png
    1001
    1404
    media_image1.png
    Greyscale

	Regarding claims 21-22, Jens further discloses insertion of a second fastener head 360 of a second fastener (see Fig. 10, the left fastener) into a second slot (annotated) having identical width nd lug, from left to right, as oriented in the figures) of the accessory with the second slot (annotated), wherein the aligning step includes aligning a center recoil lug (annotated) with the first slot (annotated), the aligning step includes aligning the center recoil lug (annotated) with the first slot (annotated); and the actuating step includes securing the first recoil lug (the rightmost lug) in abutment with the selected end (the right end) of the first slot (annotated), the second recoil lug (the 2nd lug, from left to right, as oriented in the figures) in abutment with the selected end (the right end) of the second slot (annotated), and the center recoil lug (annotated) in the first slot (annotated) in abutment with the unselected end (the left end) of the first slot (the actuating step limitations of claim 22 are best shown in Fig. 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,103,625 B2 to Masters (“Masters”) in view of US 10,473,432 B2 to Jen (“Jen-432”).
Regarding claim 17, Masters discloses a method for securing an accessory 50 to a firearm 26 (see Fig. 6 reproduced below), the method comprising: 
inserting a fastener head 62 of a fastener 60 into an entry opening 80 positioned between first and second opposite ends of a slot 32 formed in a wall 78 of the firearm, wherein the fastener 60 is connected to the accessory 50, the slot has a first width (5.5 mm wide, defined by rectangular portion 82, see 3:45-55), the entry opening 80 has a second width (8.0 mm, see 3:45-55) that is greater than the 62 has a major dimension (7.6mm, see 3:67) that is larger than the first width and smaller than the second width (wherein 8.0 mm > 7.6 mm > 5.5 mm); 
sliding the accessory 50 toward the first end or the second end with the fastener 60 in the slot and the wall 78 between the accessory and fastener head, the end to which the accessory is slid being a selected end and the other end being an unselected end (see 4:42-45, reproduced below); and
actuating the fastener 60 with respect to the accessory 50 to clamp the wall 78 between the fastener head 62 and the accessory 50 (see 4:45-48, reproduced below). 

    PNG
    media_image2.png
    477
    1115
    media_image2.png
    Greyscale

Masters is silent regarding aligning a recoil lug of the accessory with the slot; and actuating the fastener with respect to the accessory to clamp the wall between the fastener head and the accessory while simultaneously securing the recoil lug in the slot. However, Jen-432 discloses a keyhole-shaped firearm mounting interface (see Figs. 1 and 2, reproduced below) comprising an accessory 1 that mounts to a firearm via a keyhole-shaped mounting slot 8, the accessory comprising recoil lugs 3 which provide stability of the accessory relative to the mounting interface (3:15-20). The recoil lugs 3 are aligned with the slot prior to tightening the nut to secure to device to the firearm (3:1-12). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention 

    PNG
    media_image3.png
    261
    909
    media_image3.png
    Greyscale

	Regarding claim 21, Masters, as modified, further discloses insertion of a second fastener head of a second fastener (see Fig. 4) into a second slot having identical width dimensions as the first slot (see Fig. 2 for example, wherein all keyhole-shaped slots are of the same dimensions). Masters is silent regarding a second recoil lug. However, Jen-432 discloses an accessory as set forth above for claim 17 having three recoil lugs 3, the outermost lugs corresponding to first and second recoil lugs (see Figs. 1 and 2) and further describes the claimed aligning and actuating steps (see 3:1-12). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Masters to have the aligning step include aligning a second recoil lugs with the second slot prior to actuating the second fastener as claimed, as taught by Jen-432, in order to predictably secure the accessory to the firearm at opposing ends to increase stability.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1-16, the known prior art fails to anticipate or make obvious (in the context of the pertinent claims) a lug that restricts the nut from rotating about an axis of a threaded member with 360 that is designed to rotate (“pivot”) about an axis of a threaded member in order to engage inner surfaces 403 of a firearm’s handguard (see Fig. 12 and 5:11-26), the nut 360 having a pivot wing collar 364 (see Fig. 15) dimensioned to interact with an oblong fastener hole (103, see Fig. 16A) of the accessory to partially restrict rotation up to 90 degrees therein (see 6:45-7:18). In other words, it is the fastener hole 103 of Jen-794 that restricts nut rotation and not the adjacent accessory lug as required of independent claims 1 and 9. The known prior art fails to make obvious modification of Jen-794 to arrive at the claimed limitations.
Conclusion
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/JOSHUA T SEMICK/Examiner, Art Unit 3641